Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20      PageID.362     Page 1 of 29




                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF MICHIGAN

MICHAEL POWELL, and
FRED WURTZEL,
individually and on behalf of those                Case No. 20-11023
similarly situated,
                                                   Hon. Gershwin Drain
and,                                               Mag. Judge Michael J. Hluchaniuk

THE NATIONAL FEDERATION OF THE                     ORAL ARGUMENT REQUESTED
BLIND OF MICHIGAN,

               Plaintiffs,

   v.

 JOCELYN BENSON,
 MICHIGAN SECRETARY OF STATE,
 in her official capacity, and

 JONATHAN BRATER,
 MICHIGAN DIRECTOR OF ELECTIONS,
 in his official capacity,

                Defendants.
                                             /


    PLAINTIFFS’ MOTION FOR JUDGMENT OF CIVIL CONTEMPT
   AGAINST JOCELYN BENSON, JONATHAN BRATER, ERIK GRILL,
    AND HEATHER MEINGAST, AND TO ENFORCE THE CONSENT
                     DECREE [ECF # 31]

        NOW COME Plaintiffs, by and through counsel, and pursuant to Fed. R.

Civ. P. 70, hereby move this Honorable Court to exercise its authority to enforce

the May 19, 2020 Consent Decree [ECF # 31] and hold Defendants Jocelyn

Benson, Jonathan Brater, and Attorneys Erik Grill and Heather Meingast in

Contempt of Court for failing to comply with the terms of the Consent Decree.
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.363    Page 2 of 29



       Defendants and their counsel have made material misrepresentations to the

Court regarding the facts underlying this dispute and have failed to act in good

faith to implement the requirements of the Consent Decree. Therefore, Plaintiffs

respectfully ask this Honorable Court to issue an appropriate order enforcing the

Consent Decree, and sanctioning Defendants and their counsel, as well as ordering

expedited briefing. In support thereof, Plaintiffs rely on the attached brief and

exhibits.

       Pursuant to Local Rule 7.1, on June 26, 2020 Attorney Jason Turkish

contacted counsel for Defendants to seek concurrence in the relief sought herein.

Such concurrence was not immediately forthcoming.

                                               Respectfully submitted,
/s/ Eve Hill                                   /s/ Jason M. Turkish
Eve Hill (MD Federal Bar# 19938)               Jason M. Turkish (P76310)
BROWN, GOLDSTEIN & LEVY LLP                    Ryan T. Kaiser (P79491)
120 E. Baltimore St., Ste. 1700                Melissa M. Nyman (CA Bar # 293207)
Baltimore, MD 21202                            NYMAN TURKISH PC
Phone: 410-962-1030                            20750 Civic Center Dr., Ste. 290
Fax: 410-385-0869                              Southfield, MI 48076
ehill@browngold.com                            Phone: 248-284-2480
                                               Fax: 248-262-5024
Counsel for Plaintiff The                      Jason.Turkish@NymanTurkish.com
National Federation of the                     Ryan.Kaiser@NymanTurkish.com
Blind of Michigan                              Melissa.Nyman@NymanTurkish.com

                                               David Mittleman (P37490)
                                               GREWAL LAW, PLLC
                                               2290 Science Parkway
                                               Okemos, MI 48864
                                               Phone: 517-393-3000
                                               Fax: 517-393-3003
                                               dmittleman@4grewal.com



                                           2
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20     PageID.364      Page 3 of 29



Dated: June 29, 2020                      Counsel for Plaintiffs Powell and Wurtzel




                                      3
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20   PageID.365    Page 4 of 29



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF MICHIGAN

MICHAEL POWELL, and
FRED WURTZEL,
individually and on behalf of those            Case No. 20-11023
similarly situated,
                                               Hon. Gershwin Drain
and,                                           Mag. Judge Michael J. Hluchaniuk

THE NATIONAL FEDERATION OF THE                 Oral Argument Requested
BLIND OF MICHIGAN,

               Plaintiffs,

   v.

 JOCELYN BENSON,
 MICHIGAN SECRETARY OF STATE,
 in her official capacity, and

 JONATHAN BRATER,
 MICHIGAN DIRECTOR OF ELECTIONS,
 in his official capacity,

                Defendants.
                                          /


    PLAINTIFFS’ MOTION FOR JUDGMENT OF CIVIL CONTEMPT
   AGAINST JOCELYN BENSON, JONATHAN BRATER, ERIK GRILL,
    AND HEATHER MEINGAST, AND TO ENFORCE THE CONSENT
                     DECREE [ECF # 31]
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20                                PageID.366          Page 5 of 29




                                         TABLE OF CONENTS

INDEX OF AUTHORITIES ................................................................................... iii

QUESTION PRESENTED ..................................................................................... iv

MOST CONTROLLING AUTHORITY ................................................................. v

INTRODUCTION . ................................................................................................. 1

FACTUAL BACKGROUND. ................................................................................. 4

         A.       The Consent Decree. ............................................................................ 4

         B.       June 26, 2020 E-mail from Jonathan Brater. ........................................ 7

         C.       June 26, 2020 E-Mail from Erik Grill. ................................................. 7

         D.       Online Absentee Ballot Request System. ............................................. 9

         E.       Press Release. ..................................................................................... 10

ARGUMENT ......................................................................................................... 10

         I.       LEGAL STANDARD. ....................................................................... 10

         II.      DEFENDANTS ARE IN CONTEMPT BECAUSE THEY DID
                  NOT ACT IN GOOD FAITH TO IMPLEMENT A
                  RAVBM SYSTEM FOR THE AUGUST ELECTION. ..................... 12

         III.     DEFENDANTS ARE IN CONTEMPT BY FAILING TO
                  OFFER ONLINE ABSENTEE VOTING APPLICATIONS IN
                  AN EQUAL MANNER. .................................................................... 15

         IV.      DEFENDANTS ARE IN CONTEMPT BY FAILING TO
                  TIMELY ISSUE A PRESS RELEASE AND POST THE
                  CONSENT DECREE. ....................................................................... 17

CONCLUSION ...................................................................................................... 18


                                                           ii
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20                                PageID.367          Page 6 of 29




                                      INDEX OF AUTHORITIES

                                                                                                               Page(s)
Cases

Frew v. Gilbert,
 109 F.Supp.2d 579 (E.D. Tex. 2000).............................................................. 11, 13
Glover v. Johnson,
 934 F.2d 703 (6th Cir. 1991) ................................................................................ 11
Gompers v. Buck's Stove & Range Co.,
 221 U.S. 418, 31 S. Ct. 492, 55 L. Ed. 797 (1911) ................................................ 1
John B. v. Menke,
 176 F. Supp.2d 786 (M.D. Tenn. 2001) ......................................................... 10, 11
Roth Steel Products v. Sharon Steel Corp.,
 705 F.2d 134 (6th Cir. 1983) ................................................................................ 14
Shillitani v. United States,
 384 U.S. 364 (1966).............................................................................................. 11
Spallone v. U.S.,
 493 U.S. 265 (1990).............................................................................................. 11
Swann v. Charlotte-Mecklenburg Bd. of Ed.,
 402 U.S. 124 (1971).............................................................................................. 11
U.S. v. State of Tenn.,
 925 F.Supp. 1292 (W.D. Tenn. 1995) .................................................................. 11
United State v. Bayshore Assoc, Inc.,
 934 F.2d 1391 (6th Cir. 1991) .............................................................................. 11
Vanguards of Cleveland v. City of Cleveland,
 23 F.3d 1013 (6th Cir. 1994) ................................................................................ 11
Williams v. Vukovich,
 720 F.2d 909 (6th Cir. 1983) ................................................................................ 11
Statutes

42 U.S.C. § 12101 ................................................................................................... 10
Regulations

28 C.F.R. § 35.130(b)(1)(ii)-(iii) ...................................................................... 11, 15
28 C.F.R. § 35.160(b)(1) ......................................................................................... 11




                                                           iii
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20     PageID.368   Page 7 of 29




                          QUESTION PRESENTED

         Whether the Court should hold Defendants Jonathan Brater and Jocelyn
         Benson, as well as Attorneys Erik Grill and Heather Meingast in civil
         contempt and award appropriate relief where they have failed to comply
         with the Consent Decree entered by the Court, have made material
         misrepresentations to the Court, and have acted in bad faith throughout
         the litigation and implementation of the ordered relief?




                                       iv
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20       PageID.369    Page 8 of 29




                    MOST CONTROLLING AUTHORITY

      The most controlling authority for the relief sought includes: Fed. R. Civ. P.
70; John B. v. Menke, 176 F. Supp. 2d 786 (M.D. Tenn. 2001); Swann v.
Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 124 (1971); and 28 C.F.R. §
35.130(b)(1)(ii)-(iii).




                                          v
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20        PageID.370     Page 9 of 29




                                INTRODUCTION

      "If a party can make himself a judge of the validity of orders which
      have been issued, and by his own act of disobedience set them aside,
      then are the courts impotent, and what the Constitution now fittingly
      calls the `judicial power of the United States' would be a mere
      mockery." Gompers v. Buck's Stove & Range Co., 221 U.S. 418, 450,
      31 S. Ct. 492, 55 L. Ed. 797 (1911).

      On May 19, 2020, the Court entered a Consent Decree that had been

negotiated by the parties1 requiring Defendants to implement a Remote Accessible

Vote-by-Mail System (RAVBM) for the August election in order to ensure blind

voters can cast an absentee ballot privately and independently, just as non-disabled

individuals are able to. Despite their representations to the Court that a Request for

Proposals (“RFP”) for an RAVBM system was already in process in early May,

Defendants and their counsel flouted the Court’s order and waited five weeks to

issue the RFP. Defendants’ conduct violates the terms of the Order and, if

permitted, will allow Defendants to disenfranchise blind citizens in the August

elections.




1
  Plaintiffs filed a motion for status conference on Friday June 26, 2020, based on
the belief that Defendants’ violations of the Consent Decree were limited to the
introduction of a new online absentee ballot application request system that did not
offer blind voters an opportunity to request an accessible absent voter ballot. See
ECF # 31. Since that time, additional investigation has revealed that Defendants
have no intention of complying with multiple provisions of the Consent Decree,
most notably they have no plan to implement an RAVBM system prior to the
August 2020 Election, thus prompting the filing of the instant motion.
                                          1
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.371     Page 10 of 29



       Over the past week, numerous important developments have come to

 Plaintiffs’ attention, including Defendants’ public acknowledgement of their

 violations of the Consent Decree.2 Most notably, Defendants informed the public,

 prior to informing Plaintiffs’ counsel, that they will not be implementing a

 RAVBM system for the August 2020 elections because they failed to issue the

 RFP until last week.3 In so doing, Defendants have treated the Consent Decree as

 optional rather than mandatory.

       In addition, Defendants just introduced a method for voters to apply for an

 absentee ballot online that is unusable and inaccessible to the blind. As a result,

 non-disabled voters are now receiving their absentee ballots—while the blind

 cannot even submit a request.

       Finally, the contemptuous conduct extends beyond Defendants and includes

 their counsel, Erik Grill and Heather Meingast. Mr. Grill made material

 misrepresentations during the status conference before this Honorable Court,


 2
   Despite the Consent Decree’s requirement that Defendants “continue to ensure
 that all persons with print disabilities have an opportunity that is equal to the
 opportunity the State affords to all other persons to vote privately and
 independently at their designated, local Polling Place,” according to a recent news
 story, Michigan Supreme Court Justice Richard Bernstein, who is blind, was
 recently turned away from his local clerk’s office because they did not have the
 information and training necessary to assist him in requesting an absentee ballot.
 ECF # 32-1, pg. 3.
 3
   Counsel for Defendants have repeatedly cited the RFP process as the reason a
 RAVBM cannot be immediately implemented—but failed to initiate the process
 until it was too late to ensure compliance with the Consent Decree.
                                            2
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20        PageID.372   Page 11 of 29



 claiming the State had already prepared an RFP, when in fact no such RFP was

 issued until June 24, 2020.4 Similarly, Mr. Grill and Ms. Meingast violated the

 Consent Decree by failing to comply with its reporting requirements. Instead of

 informing Plaintiffs of Defendants’ determination not to comply with its

 obligations, as required by the Consent Decree, Mr. Grill allowed his client,

 Defendant Brater, to share developments directly with Plaintiffs Wurtzel and

 Powell via email, and attempted to facilitate a meeting between the parties outside

 the presence of counsel.5 Defendant Benson then issued a June 26, 2020 press

 release publicly announcing Defendants’ non-compliance with the Consent

 Decree,6 without informing Plaintiffs’ counsel. Finally, while Defendants

 announced their plans not to implement accessible absentee voting on June 26,

 they never complied with the Consent Decree’s requirement to issue a press release




 4
   See Exhibit 1, May 8, 2020 Status Conference Transcript, pg. 6 (Grill: “I believe
 the state is in the process of releasing an RFP for a system...”).
 5
   See Exhibit 2, June 26 Email from Erik Grill, pg. 2 (“The RFP was issued
 Wednesday. At that time, looking at the calendar, it became apparent that the
 purchased system would likely not be in place in time for the August primary [...]
 That information had been relayed to Heather and I to provide to you, but due to
 deadlines in a variety of other matters and because I was on a lay-off day on
 Thursday and prohibited from working, we did not notice...”
 6
   https://www.michigan.gov/sos/0,4670,7-127--533105--,00.html (last visited June
 28, 2020) (“accessible application and ballot are being used for the August election
 as the state develops a permanent solution for November. For November, the state
 has launched a request for proposals and is accepting public bids now.”).
                                          3
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.373    Page 12 of 29



 and post a summary of the Consent Decree’s requirements within 10 days of its

 approval by the Court.

       Defendants and their counsel have demonstrated contempt for this Court, the

 Consent Decree, and the blind. Collectively, they failed to take the first basic step

 of issuing an RFP to procure an accessible voting system in time for August, and

 they have introduced new voting programs without any accommodation of the

 needs of the blind. The potential consequences of this contemptuous conduct are

 catastrophic, and may only be remedied through swift and thorough remedial

 measures, including, but not limited to, discovery, an evidentiary hearing/oral

 argument, an order to appear and to show-cause, a public statement concerning the

 contempt, an order to implement an RAVBM system in time for the August

 election, an award of damages and attorneys’ fees to the named plaintiffs, and any

 other relief this Honorable Court deems just and proper.

                              FACTUAL BACKGROUND

    A. The Consent Decree.

       On May 19, 2020, the Honorable Court signed the Consent Decree, which

 ostensibly resolved the instant dispute. ECF # 31. The purpose of the Consent

 Decree was to ensure equal access to voting for the blind and those with print

 disabilities. ECF # 31, pg. 4-5. The Consent Decree provides that Defendants:

       2. Shall not provide individuals with print disabilities, including
       Plaintiffs and their members, an unequal opportunity to participate in
                                           4
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.374    Page 13 of 29



       or benefit from aids, benefits, or services, or provide an aid, benefit,
       or service that is not as effective in affording equal opportunity to gain
       the same result or benefit as provided to others with respect to
       Michigan’s Voting Program, …. Id. (emphasis added)
       3. Shall take the necessary and timely steps to ensure that it furnishes
       appropriate auxiliary aids and services where necessary to afford
       individuals with print disabilities, including Plaintiffs and their
       members, an equal opportunity to participate in, and enjoy the benefits
       of, the services, programs, and activities of Michigan’s Voting
       Program…. Id.

 The “Voting Program” is specifically defined to include

       (i) the opportunity provided to Michigan residents to vote privately
       and independently in-person at designated Polling Places or to vote by
       mail/absentee in lieu of voting in person; (ii) the provision of sample
       ballots to Michigan residents in advance of Elections; and (iii) the
       processes for Michigan voters to request, receive, mark, and submit
       ballots. Id. (emphasis added)

       Under the Consent Decree’s terms, Defendants are specifically required to

 “acquire a [RAVBM] system … that shall allow voters with print disabilities to

 review and mark vote-by-mail ballots electronically, privately, and

 independently...” Id. at 6. The Consent Decree requires this system to be in place in

 time for the August 2020 primary election, and further requires Defendants to

 notify Plaintiffs of the specific RAVBM selected at least 15-days prior to its

 acquisition. Id.

       The only exception to the RAVBM being operational in time for August is

 “[i]f unforeseen circumstances beyond the state’s control make it impracticable to

 acquire a RAVBM in time for the August 2020 elections...” Id. (emphasis added).

                                           5
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.375    Page 14 of 29



 If such unforeseen acts of God occur, the State is required to revert to making its

 UOCAVA voting system accessible for the August 2020 primary—the same

 system that was implemented as a temporary solution in the May 2020 election.7

 Id. Defendants are required to “inform Plaintiffs immediately and no later than

 June 29, of the unforeseen circumstances and their impact on acquisition of the

 RAVBM.” Id. To date, no such explanation has been provided to Plaintiffs.

       In addition to the RAVBM, the Consent Decree requires Defendants to offer

 “electronic forms in HTML format through which voters with disabilities can

 independently request vote-by-mail ballots and certify that they are voters with

 disabilities. Such certification shall be no more burdensome for voters with

 disabilities than is required by the laws and regulations that govern the RAVBM.”

 Id. at 7. The Decree also requires Defendants “continue to ensure that all persons

 with print disabilities have an opportunity that is equal to the opportunity the State

 affords to all other persons to vote privately and independently at their designated,

 local Polling Place….” The Consent Decree includes notice and training

 requirements to ensure that its material provisions are effectively implemented, id.,

 and required Defendants to issue a press release within ten days of the effective



 7
   The UOCAVA ballot was a minimally workable last-minute solution for the
 small, local elections in May 2020. However, it will be cumbersome and unreliable
 in a large primary election, such as August. Plaintiffs did not bargain for a repeat
 of May, they bargained for the timely implementation of a permanent solution.
                                            6
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20        PageID.376     Page 15 of 29



 date of the Decree and post a copy of the Consent Decree to the Secretary of

 State’s website with a summary of its requirements. Id., pg. 8.

     B. June 26, 2020 E-mail from Jonathan Brater.

       On June 26, 2020, Defendant Jonathan Brater sent an email to members of

 the blind and disability communities providing updates on voting access in the

 upcoming elections and inviting them to attend a meeting with Defendant Brater to

 discuss the progress of improving absentee voting accessibility. Exhibit 3, June 26

 Email from Jonathan Brater.8

       Specifically, Defendant Brater’s email announced the State’s intention to

 violate the Consent Decree by not launching a RAVBM in time for the August

 election. Ex. 3, pg. 1. Defendant Brater did not identify any “unforeseen

 circumstances beyond the state’s control” that prevented the State from

 implementing a RAVBM prior to the August election.

     C. June 26, 2020 E-Mail from Erik Grill.

       At the May 8, 2020 Status Conference, Attorney Erik Grill told the Court

 that he was aware of the primary RAVBM systems available, and “that the state is



 8
  Counsel for Plaintiffs were never informed that this communication was being
 issued, and in fact, both Plaintiffs Michael Powell and Fred Wurtzel were included
 on the email list. Defendants’ counsel should have advised them against engaging
 in communications with represented parties outside the presence of attorneys—
 particularly communications that would disclose a failure to perform obligations
 under the Consent Decree in the instant matter.
                                          7
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20        PageID.377     Page 16 of 29



 in the process of releasing an RFP for a system at this point...” Exhibit 1, May 8,

 2020 Transcript, pg. 6. At that same status conference, Mr. Grill insisted on a

 compressed timeline to ensure the State would have time to implement a RAVBM

 for the August election. Id. Again on May 14, Attorney Grill told the Court he

 thought the issuance of the RFP was “imminent.” Exhibit 4, May 14, 2020 Status

 Conference, p. 16.9

       In his declaration, Defendant Brater claimed, under penalty of perjury, that

 over the past year he had participated in multiple meetings with disability

 advocates, vendors, and election experts. ECF # 17-2, Dec. of Brater, pg. 8.

 Defendant Brater further claimed that he had engaged in recent follow up meetings

 with vendors. Id. Defendant Brater also claimed that it would be impossible for the

 State to implement an accessible ballot option in time for the May 2020 election.

 Id.

       Despite Defendant Brater’s and Mr. Grill’s claims that the State was well

 underway with the selection of a RAVBM system, on June 26, 2020, Mr. Grill

 informed counsel for Plaintiffs that Defendants had no intention of implementing

 such a system in time for August.10 Exhibit 2, June 26 Email from Erik Grill.


 9
  Because Mr. Grill had previously expressed to Plaintiffs’ counsel that the RFP
 had already been issued, Mr. Turkish expressed surprise. See Id. at p. 18 (“now
 we're hearing the RFP hasn't even gone out yet”)
 10
    Plaintiffs note that their Counsel, Jason Turkish, emailed Mr. Grill regarding his
 concerns for holding a meeting between the parties without their attorneys being
                                           8
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.378    Page 17 of 29



 Incredibly, Mr. Grill stated that “The RFP was issued on Wednesday [June

 24th].” Id. Apparently, because Defendants did not issue the RFP for over five

 weeks after telling this Court it was nearly ready, Mr. Grill and his clients have

 come to the conclusion that their own actions make it impracticable to implement a

 RAVBM system in time for August.11 This directly contradicts Mr. Grill’s

 statement on the record that the State had finally issued a RFP, and Mr. Brater’s

 sworn statement that he had previously met with vendors.

    D. Online Absentee Ballot Request System.

       Even while dragging their feet on compliance with the Consent Decree,

 Defendants found time to develop and roll out a new system to allow Michigan

 voters to apply for an absentee ballot completely online. Using this system, non-

 disabled voters can complete an absentee ballot application online, which is

 automatically forwarded to the appropriate local or state official. ECF # 32-1,

 Letter to Erik Grill, pg. 1. Unfortunately, they did not find the time to make this

 system accessible for individuals with disabilities or to allow voters with

 disabilities to request an accessible absentee ballot through the new system.

 Instead, these individuals must use a separate manual application process and face


 present. Exhibit 5, Email Exchange. Mr. Grill did not take this concern seriously,
 telling Mr. Turkish that no lawyers were allowed, and if the Plaintiffs did not like
 that they need not attend.
 11
    Defendants conveniently decided they do not have sufficient time to implement a
 RAVBM system on the same day they issued an RFP.
                                           9
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20           PageID.379    Page 18 of 29



 the additional burden of having to find the location of their local clerk and mail or

 email the absentee ballot application directly to the clerk. This additional burden

 on individuals with disabilities is yet another violation of the Consent Decree.

           Defendants have no excuse for introducing a new online ballot request

 program, without offering an equal opportunity for disabled individuals to

 participate. This violates the Consent Decree, and constitutes an additional

 violation of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et

 seq.

      E. Press Release.

           Not until June 26, 2020, five weeks after the Consent Decree deadline, did

 Defendants post a brief press release to their website stating that accessible absent

 voter applications are now available.12 Obviously, this release was not made within

 ten days of the May 19, 2020 Consent Decree, and the Decree itself or a summary

 thereof appears to be totally absent from Defendants’ website.

                                       ARGUMENT

      I.      LEGAL STANDARD.

           Parties to a consent decree “have a duty to take all reasonable steps within

 their power to comply with the court’s order.” John B. v. Menke, 176 F. Supp.2d



 12
   https://www.michigan.gov/sos/0,4670,7-127--533105--,00.html (last visited June
 27, 2020
                                              10
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20          PageID.380    Page 19 of 29



 786, 806 (M.D. Tenn. 2001); quoting Glover v. Johnson, 934 F.2d 703, 708 (6th

 Cir. 1991) (internal quotation marks omitted). A consent decree is a “settlement

 agreement subject to continued judicial policing.” Vanguards of Cleveland v. City

 of Cleveland, 23 F.3d 1013, 1017 (6th Cir. 1994); quoting Williams v. Vukovich,

 720 F.2d 909, 920 (6th Cir. 1983) (internal quotation marks omitted).

       The nature of a consent decree “compels the approving court to: (1) retain

 jurisdiction over the decree during the term of its existence, (2) protect the integrity

 of the decree with its contempt powers, and (3) modify the decree if changed

 circumstances subvert its intended purpose.” Vanguards of Cleveland, 23 F.3d at

 1018. The “courts have inherent power to enforce compliance with their lawful

 orders through civil contempt.” Spallone v. U.S., 493 U.S. 265, 276 (1990). “When

 a district court’s order is necessary to remedy past discrimination, the court has an

 additional basis for the exercise of broad equitable powers.” Id.; citing Swann v.

 Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 124, 161 (1971). “Both imprisonment

 and fines, when coercive or conditional, are legitimate civil contempt sanctions.”

 U.S. v. State of Tenn., 925 F.Supp. 1292, 1301 (W.D. Tenn. 1995); citing Shillitani

 v. United States, 384 U.S. 364, 370 (1966); United State v. Bayshore Assoc, Inc.,

 934 F.2d 1391, 1400 (6th Cir. 1991).13



 13
   The Consent Decree explicitly incorporates the requirements of the ADA. Where
 a Consent Decree references federal law, the court is bound to look to the law that
                                            11
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20        PageID.381    Page 20 of 29




    II.     DEFENDANTS ARE IN CONTEMPT BECAUSE THEY DID NOT
            ACT IN GOOD FAITH TO IMPLEMENT A RAVBM SYSTEM
            FOR THE AUGUST ELECTION.

          The Consent Decree unambiguously requires Defendants to implement a

 RAVBM system for the August 2020 election. ECF # 31, pg. 7. This requirement

 is not optional or alternative, it is mandatory. Yet the RFP, which Defendants’

 counsel previously represented was “imminent,” was not issued until June 24,

 2020.14 See supra. When Mr. Grill made this representation he either did so out of

 ignorance or an intentional effort to mislead the Court and Plaintiffs. Nevertheless,

 Defendants never took steps to comply with this vital requirement of the Consent


 serves as the foundation for the four corners of the consent decree. John B., 176 F.
 Supp. 2d at 800; see also Frew v. Gilbert, 109 F.Supp.2d 579 (E.D. Tex. 2000)
 (noting that a court may stray from the four corners of a consent decree “to the
 extent that [Medicaid Act] requirements are clearly imported by the language of
 the decree.”). Under the ADA, in providing aids, benefits, or services, public
 entities may not “[a]fford a qualified individual with a disability an opportunity to
 participate in or benefit from the aid, benefit, or service that is not equal to that
 afforded others,” nor may public entities provide qualified individuals with
 disabilities “an aid, benefit, or service that is not as effective in affording equal
 opportunity” to gain the same result or benefit as provided to others. 28 C.F.R. §
 35.130(b)(1)(ii)-(iii). Furthermore, such public entities “shall furnish appropriate
 auxiliary aids and services where necessary to afford individuals with disabilities
 … an equal opportunity to participate in, and enjoy the benefits of, a service,
 program, or activity of a public entity.” 28 C.F.R. § 35.160(b)(1).
 14
    Defendants issued the RFP, the first ministerial step in the process, over five
 weeks after the entry of the Consent Decree, over five weeks after deciding to mail
 all voters an absentee ballot application for the August election, and most
 critically, the day before they began distributing absentee ballots for August to
 non-disabled voters. Furthermore, the State’s procurement website does not
 currently list the RFP as active, leaving open the question of whether Defendants
 have issued it at all.
                                          12
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.382       Page 21 of 29



 Decree and Mr. Brater recently confirmed that Defendants have no intention of

 implementing a RAVBM system in time for August.

       The only exception under the Consent Decree is “[i]f unforeseen

 circumstances beyond the state’s control make it impracticable to acquire a

 RAVBM in time for the August 2020 Election...” ECF # 31, pg. 6 (emphasis

 added). Defendants’ failure to take even the very first ministerial step of issuing an

 RFP prior to June 24, 2020 was not a circumstance beyond the state’s control.

 Dragging one’s feet is not an unforeseeable circumstance leading to

 “impracticability,” rather it is deliberate sabotage.

       Additionally, even if the timely issuance of the RFP were impracticable, the

 Consent Decree required Defendants to inform Plaintiffs “immediately...” Id. at pg.

 6. Instead, Mr. Brater announced in his June 26, 2020 ex parte communication that

 the State would not be implementing a RAVBM for the August election. Not only

 did Defendants never inform Plaintiffs of unforeseeable or unavoidable delays in

 the RFP process, but Mr. Grill and Ms. Meingast waited several days to inform

 Plaintiffs’ counsel that an RFP had even been issued, and only in response to an

 inquiry from Plaintiffs’ counsel. Mr. Grill has confirmed that both he and Ms.

 Meingast had knowledge of the non-compliance, but were too busy with other

 cases to notify Plaintiffs. Ex. 2. This is an additional, unequivocal, and

 unacceptable violation of the Consent Decree. To date, Plaintiffs have been


                                            13
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20       PageID.383    Page 22 of 29



 provided no explanation of why timely issuance of the RFP could not be

 accomplished, as specifically required by the Consent Decree.

       A party seeking to discharge its obligations under a consent decree based on

 impracticability must show an unforeseeable event preventing it from performing

 its obligations—“beyond the party’s control.” Roth Steel Products v. Sharon Steel

 Corp., 705 F.2d 134, 149-50 (6th Cir. 1983). Defendants’ hands are unclean. It is

 clear from their statements and conduct that Defendants did not act in good faith in

 negotiating or implementing the Consent Decree. Prior to entering into the Consent

 Decree, Defendants represented that work was well underway with vendors and an

 RFP would issue immediately. It is now unequivocally clear that those statements

 were misrepresentations, and Defendants never intended to comply with the

 Consent Decree. Perhaps Defendants plan to argue that the last-minute ad hoc

 expansion of the State’s UOCAVA system, as implemented in May, is equal to a

 professional RAVBM. However, Defendants’ counsel has already foreclosed that

 argument, and Plaintiffs agree. Mr. Grill informed the Court on May 14 that:

       What we were able to do for the May election itself was a very short
       term, very specific situation where we basically took the UOCAVA
       overseas military ballots and the bureau of elections individually
       modified each ballot requested by a voter and sent that voter the ballot
       to be marked on. That worked okay for a May election with limited
       jurisdictions and only a couple school board issues. We do not believe
       that that type of situation represents any type of viable fix for the
       primary or November election. Ex. 4, Transcript of May 14, 2020
       hearing at p. 21.


                                          14
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20          PageID.384    Page 23 of 29




      III.   DEFENDANTS ARE IN CONTEMPT BY FAILING TO OFFER
             ONLINE ABSENTEE VOTING APPLICATIONS IN AN EQUAL
             MANNER.

         The Consent Decree and the ADA require Defendants to ensure that (1)

 individuals with disabilities are not excluded from the State’s voting programs, and

 (2) absentee ballots and applications are available to the disabled at the same time

 they are available to non-disabled voters. ECF # 31 pg. 4-5. Defendants’ new

 program allowing inaccessible online absentee ballot applications to be submitted

 completely online violates both these provisions, because it excludes people with

 disabilities. ECF # 32. As discussed above, non-disabled voters are now able to

 apply for an absentee ballot completely online, while individuals with disabilities

 requiring an accessible absentee ballot face the additional burden of locating and

 returning their application to their local clerk.

         Defendants should not have launched this program until it was accessible for

 individuals with disabilities. 28 C.F.R. § 35.130(b)(1)(ii)-(iii). This disparate

 treatment of people with disabilities poses devastating consequences, as illustrated

 by a recent WDIV Detroit story stating that Michigan Supreme Court Justice

 Richard Bernstein, who is blind, was turned away from his local clerk’s office

 when he sought assistance applying for an absentee ballot.15 Justice Bernstein did


 15
   https://www.clickondetroit.com/news/local/2020/06/26/blind-michigan-
 supreme-court-justice-is-turned-away-by-clerks-office-when-trying-to-get-
 absentee-ballot/ (last visited June 27, 2020)
                                            15
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20          PageID.385    Page 24 of 29



 not blame the office workers, but cited an apparent lack of training or

 communication from the State on how to issue and assist with accessible absentee

 ballots. This has put the Honorable Justice in an impossible situation. He is unable

 to apply for an absentee ballot online because the system is unusable by blind

 voters and does not result in an accessible ballot, and he is unable to apply for or

 complete an absentee ballot in-person, because local clerks have not been trained

 to provide these required accommodations, and while many offices remain closed

 to the public during COVID-19.

       Conversely, non-disabled individuals are able to apply for a ballot totally

 online, and upon information and belief, such individuals have already received

 their absentee ballots for the August 2020 election. In this dynamic, we have non-

 disabled individuals already receiving absentee ballots, and blind individuals still

 unable to even submit a request. This is an ongoing threat to the integrity of our

 voting systems and the rights of voters with disabilities.

       Defendants’ contemptuous conduct is inexcusable. In the midst of litigation

 affirming that Defendants have failed to offer absentee voting in an equal manner,

 they have introduced a new online program that is inaccessible to people with

 disabilities and that will not produce an accessible ballot, all while refusing to

 assist voters with disabilities to complete ballots in person. Defendants are




                                           16
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20          PageID.386     Page 25 of 29



 violating both the Decree and the ADA requirement that government services must

 be equally available and accessible to persons with disabilities.

      IV.   DEFENDANTS ARE IN CONTEMPT BY FAILING TO TIMELY
            ISSUE A PRESS RELEASE AND POST THE CONSENT DECREE.

        As of the time of filing this motion, despite the Consent Decree’s

 requirement that they issue a press release and summary of the Consent Decree

 within 10 days, Defendants have still not even attempted to comply with the public

 notice requirements of the Consent Decree. Instead, Defendants posted a press

 release nearly 30 days after the deadline that simply stated that blind individuals

 may now request accessible absentee ballots—albeit using a program that, itself,

 violates the Decree.16 The Consent Decree and summary thereof is conspicuously

 absent from the website. No press release has been issued informing the public of

 the Decree, or of the availability of accessible absentee ballots. This failure to

 notify the public of the relief required by the Decree has undermined its purpose

 and threatens to once again disenfranchise the blind community.

        Defendants could not be bothered to comply with even this most basic

 requirement. They have demonstrated contempt, not only for this Court and its

 Order, but for Michigan’s voters with disabilities. Just weeks after acknowledging

 their absentee ballot program excluded blind voters, Defendants introduced a new


 16
   https://www.michigan.gov/sos/0,4670,7-127--533105--,00.html (last visited June
 27, 2020)
                                            17
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.387    Page 26 of 29



 system, with no viable option for the blind and others with disabilities. Clearly,

 Defendants are in need of additional motivation and oversight if the purpose of the

 Consent Decree—ensuring voting access for the blind—is to be fulfilled.

                                   CONCLUSION

       For all these reasons, Plaintiffs ask this Honorable Court to hold Defendants

 Jonathan Brater and Jocelyn Benson, as well as their Counsel, Erik Grill and

 Heather Meingast, in contempt. Defendants did not act in good faith in entering

 into the Consent Decree, and they are in material breach of its express terms.

       Defendants have failed to take steps as basic as timely issuing an RFP and

 posting the Consent Decree to their website. Their failure to implement a RAVBM

 system for the August 2020 election was of their own doing—not due to

 unforeseeable circumstances beyond their control. This Court has broad authority

 to order an appropriate remedy, including ordering the individual Defendants to

 appear and show cause for their failure to fulfill the requirements of the Decree.

       For Mr. Grill’s part, he has made material misrepresentations to this Court

 and attempted to facilitate an ex parte meeting between the parties outside the

 presence of counsel—conduct that is contrary to his ethical duties, and that

 threatens the integrity of the Consent Decree as well as the voting rights of the

 blind. Mr. Grill and Ms. Meingast also failed to notify Plaintiffs, as required by the

 Consent Decree, that the State would not be pursuing a RAVBM option for August


                                           18
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20        PageID.388   Page 27 of 29



 because they were too busy with other matters, depriving Plaintiffs of valuable

 time to remedy Defendants’ non-compliance prior to August.

       Defendants have not made a good faith effort to comply with the Consent

 Decree, and in fact, they demonstrated bad faith during the negotiation process.

 Accordingly, Plaintiffs respectfully ask this Honorable Court issue an order

 directing the following relief:

     Order expedited briefing on the instant motion so that a judicial remedy may

       be available in time for the August election;

     Order Defendants Brater and Benson to appear personally to show cause for

       their failure to comply with the Consent Decree;

     Order the parties to engage in discovery to learn the full extent of contempt;

     Schedule oral arguments and an evidentiary hearing on the instant motion;

     Order an award of damages, fines, and reasonable attorney’s fees to the

       named Plaintiffs for having to bring this enforcement motion;

     Order Defendants to immediately comply with the requirement that they

       obtain and implement a RAVBM system in time for the August Election

       (either by waiving or expediting the RFP process);

     Order the appointment of a third-party monitor, to be selected by the Court,

       and paid for by Defendants, to ensure continued day-to-day to compliance

       by Defendants through the expiration of the consent decree;

                                          19
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20           PageID.389     Page 28 of 29




     Order Defendants to issue a press release informing the electorate of their

        deliberate violations of the Consent Decree and their plan for remediation—

        in order to prevent further disenfranchisement of the blind community; and

     Order any and all other relief necessary to compel compliance with the

        Consent Decree and to prevent the disenfranchisement of Michigan’s voters

        with disabilities in upcoming elections.

                                                Respectfully submitted,
 /s/ Eve Hill                                   /s/ Jason M. Turkish
 Eve Hill (MD Federal Bar# 19938)               Jason M. Turkish (P76310)
 BROWN, GOLDSTEIN & LEVY LLP                    Ryan T. Kaiser (P79491)
 120 E. Baltimore St., Ste. 1700                Melissa M. Nyman (CA Bar # 293207)
 Baltimore, MD 21202                            NYMAN TURKISH PC
 Phone: 410-962-1030                            20750 Civic Center Dr., Ste. 290
 Fax: 410-385-0869                              Southfield, MI 48076
 ehill@browngold.com                            Phone: 248-284-2480
                                                Fax: 248-262-5024
 Counsel for Plaintiff The                      Jason.Turkish@NymanTurkish.com
 National Federation of the                     Ryan.Kaiser@NymanTurkish.com
 Blind of Michigan                              Melissa.Nyman@NymanTurkish.com

                                                David Mittleman (P37490)
                                                GREWAL LAW, PLLC
                                                2290 Science Parkway
                                                Okemos, MI 48864
                                                Phone: 517-393-3000
                                                Fax: 517-393-3003
                                                dmittleman@4grewal.com

 Dated: June 29, 2020                           Counsel for Plaintiffs Powell and Wurtzel




                                           20
Case 2:20-cv-11023-GAD-MJH ECF No. 33 filed 06/29/20         PageID.390   Page 29 of 29




                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 29, 2020 I filed the foregoing document

 and attached exhibits using the Court’s CM/ECF filing system, which will

 automatically generate notice of such filing to all counsel of record.

                                     /s/ Jason M. Turkish
                                     Jason M. Turkish (P76310)




                                           21
